Title: [Diary entry: 8 May 1788]
From: Washington, George
To: 

Thursday 8th. Thermometer at 60 in the Morning—75 at Noon And 72 at Night. Clear in the Morning, with the Wind at So. Wt. Cloudy afternoon and rain about 8 Oclock. Visited the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole—also the Brick yard and Mill race. At the Ferry, the Ploughs wd. have finished to day—laying off and listing for Corn in field No. 2 and the People would about finish planting Corn, when they were ordered to join the hands at French[s] for that purpose. A plow & harrow would begin to prepare some of the intermediate rows for Carrots. At Frenchs. The plows having finished laying off were (4 of them) listing. 2 harrows were attempting to prepare the ground in the lower Meadow for Oats and grass Seeds but from wetness, cloddiness, &ca. it was badly executed. Having on Acct. of the arrival of a Barrel of Barley frm. Minorca, I directed that part of the ground in the upper Meadow wch. had been sown in Summer Wheat & Beans (neither of which had come up) to be plowed up, to receive this grain. At Dogue run. Only finished this Morning, to harrow for the last time, the grd. in No. 1 which had recd. the 4 bushels of Pease & 55 lbs. of clover Seed. Also finished Listg. No. 5 for Corn, & began with one plow and harrow to list, Sow, and harrow in Carrots, between the Corn Rows. After the Plows had left No. 5 they went, in the evening, to plow in the Middle Meadow which had been hoed. The other hands were planting Corn. At Muddy hole, One harrow was preparing for, and putting in Buck Wheat. All the other hands were at Work in the New grd. at Mansn. House. Mr. & Mrs. Porter & Mr. Monshur came here to dinner & stayed all Night and in the evening Colo. Harry Lee & Doctr. Craik came in and did the same.